DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 10-12, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JP 5274053).
Nakamura discloses and shows a robotic handling apparatus comprising: 
a first arm member (23A) configured to pivot about a first pivot axis; 
a first drive unit (29A) configured to bring the first arm member into motion; 
a second arm member (24A) configured to pivot about a second pivot axis, the second arm member being connected to the first arm member and having a distal end portion; 
a third arm member (24B) configured to pivot about a third pivot axis, the third arm member having a distal end portion; and 
a carrier unit (25A, 25B) connected to the distal end portion of the second arm member and the distal end portion of the third arm member to define a distance between the distal end portion of the second arm member and the distal end portion of the third arm member, the carrier unit (25A, 25B) being a linkage between the second arm member and the third arm member.

claim 2, the distance is changeable in accordance with a movement of at least one of the second arm member and the third arm member.
Regarding claim 3, a first wrist joint (26A) that allows the second arm (24A) to pivot with respect to the carrier unit when the distance is changed; and 
a second wrist joint (26B) that allows the third arm (24B) to pivot with respect to the carrier unit when the distance is changed, 
wherein the carrier unit (25A, 25B) includes a movable link, a movement of the movable link causing a change in the changeable distance.
Regarding claim 6, a second drive unit (30A) configured to bring the second arm member into motion; 
a third drive unit (30B) configured to bring the third arm member into motion; 
a fourth arm member (23B) configured to pivot about a fourth pivot axis; and 
a fourth drive unit (29B) configured to bring the fourth arm member into motion.
Regarding claim 10, Minami discloses and shows a link mechanism for a robotic handling apparatus, the link mechanism comprising: 
a first arm member (23A) configured to pivot about a first pivot axis; 
a second arm member (24A) configured to pivot about a second pivot axis, the second arm member being connected to the first arm member and having a distal end portion; 
a third arm member (24B) configured to pivot about a third pivot axis, the third arm member having a distal end portion; and 
a carrier unit (25A, 25B) connected to the distal end portion of the second arm member and the distal end portion of the third arm member to define a distance between the distal end 
Regarding claim 11, the distance is changeable in accordance with a movement of at least one of the second arm member and the third arm member.
Regarding claim 12, a first wrist joint (26A) that allows the second arm (24A) to pivot with respect to the carrier unit when the distance is changed; and 
a second wrist joint (26B) that allows the third arm (24B) to pivot with respect to the carrier unit when the distance is changed, 
wherein the carrier unit (25A, 25B) includes a movable link, a movement of the movable link causing a change in the changeable distance.
Regarding claim 17, Minami discloses and shows a robotic handling apparatus including:
a robotic handling apparatus comprising: 
a first arm member (23A) configured to pivot about a first pivot axis; 
a first drive unit (29A) configured to bring the first arm member into motion; 
a second arm member (24A) configured to pivot about a second pivot axis, the second arm member being connected to the first arm member and having a distal end portion; 
a third arm member (24B) configured to pivot about a third pivot axis, the third arm member having a distal end portion; and 
a carrier unit (25A, 25B) connected to the distal end portion of the second arm member and the distal end portion of the third arm member to define a distance between the distal end portion of the second arm member and the distal end portion of the third arm member, the carrier unit (25A, 25B) being a linkage between the second arm member and the third arm member; and

Regarding claim 18, a vertical motion mechanism (19) is configured to raise and lower the first arm member, the second arm member, the third arm member, and the carrier unit as a unit in a height direction.
Regarding claim 20, the controller includes a circuitry configured to control the handling mechanism (Examiner takes Official Notice that a robot having a controller (a robot that is not operated by hand) would have circuitry (wiring) connected to motors, drive units, etc. to control the robot and its features).
Allowable Subject Matter
Claims 4, 5, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s arguments with respect to claims 1, 10 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658